Citation Nr: 1721643	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right foot injury.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issue has been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions and the nature of his current disability. 

In a November 2016 rating decision, entitlement to service-connection for a residual scar of the right forefoot was also granted and rated at zero percent under DC 7805 (for a residual scar of right forefoot).  The Veteran did not file a notice of disagreement or otherwise express disagreement with the rating decision for the scar, and the Board finds the issue of a higher rating for the scar is not on appeal.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of a right foot injury manifested by pain and represents no more than a moderate foot injury.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5283, 5284 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claims file contains the Veteran's relevant medical records, the Veteran's lay statements, and adequate VA medical examinations of the Veteran's feet.  The Board finds the totality of the evidence provides an adequate basis for a decision in regard to the issue on appeal.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, the Board finds no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An analysis should consider additional functional impairment above and beyond the limitation of motion objectively demonstrated by addressing factors such as painful motion, weakness, incoordination, and fatigability.  The analysis is particularly applicable during times when these symptoms "flare up," such as during prolonged use (assuming the factors are not already contemplated in the governing rating criteria).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different DCs, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable rating of 10 percent requires x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating contemplates occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

DC 5283 contemplates the malunion or nonunion of tarsal or metatarsal bones.  Under this diagnostic code, a 10 percent rating is assigned when the condition is moderate, a 20 percent rating is assigned when the condition is moderately severe, and a 30 percent rating is assigned when the condition is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a.

DC 5284 contemplates other foot injuries.  Under this diagnostic code, a 10 percent rating is assigned when the injury is moderate, a 20 percent rating is assigned when the injury is moderately severe, and a 30 percent rating is assigned when the injury is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a. 

Analysis

The medical evidence of record shows that the Veteran sustained a right foot puncture injury during service, and the Veteran is currently service-connected for the injury and residuals thereof.  See, e.g., April 2016 VA Foot Examination.  The Veteran is currently rated for the injury at 10 percent under DC 5283.  

Another VA examination of the Veteran's right foot was obtained in April 2016, and it was supplemented by an addendum opinion in September 2016.  The Board finds that the VA examiner who conducted the examination is a medical doctor competent to assess the Veteran's right foot injury, and the examiner's opinion was based on an in-person examination of the Veteran in the context of the Veteran's medical history.  The examiner opined that the Veteran's scar of the right foot (DC 7805), mild osteoarthritis of the dorsal mid foot (DCs 5003, 5010, 5284), and tenderness between the second and third right toes are more likely than not due to his service-connected injury incurred in service.  

After a thorough assessment of the Veteran's feet, the VA examiner opined that the severity of the Veteran's service-connected foot injury and residuals thereof was "moderate."  The opinion considered functional loss due to pain on weight-bearing and on movement.  Specifically, the examiner noted mild antalgia and tenderness between the second and third right metatarsals, which impacted the Veteran's ability to drive, run, and walk long distances including during flare-ups. 

The VA examiner further opined that the Veteran's pes planus (DC 5276), hammer toes (DC 5282), and hallux valgus (DC 5280) are less likely than not due to his service-connected right foot injury.  Neither the Veteran nor his representative have specifically contended these conditions are related to the service-connected foot injury.  Accordingly, the Board finds that the scope of the Veteran's service-connected foot injury does not include these conditions.  

The Board finds that the applicable DCs to the Veteran's disability picture on appeal are DCs 5003 (for degenerative osteoarthritis) and 5284 (for residuals of a foot injury).  While the Veteran has been rated under DC 5283, the April 2016 VA examination did not reveal findings contemplated under DC 5283 such as a metatarsal malunion.  The Board notes there is some evidence of metatarsalgia (DC 5279).  See, e.g. July 2012 Education Interdisciplinary Note from Tuskegee VA Medical Center (VAMC).  However, the Veteran's service-connected foot injuries are already rated at 10 percent, which is the highest rating available under DC 5279.  Therefore, the Board finds a higher schedular rating would not be warranted for metatarsalgia.  

In regard to DC 5003, the VA examinations of the Veteran's right foot did not reveal limitation of motion due to the osteoarthritis of the dorsal midfoot, and there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  The Veteran's residuals of a right foot injury manifested by pain including pain on nonweight-bearing, which is contemplated by other diagnostic codes including DC 5284.  See, e.g., April 2016 VA Examination.  Therefore, the Board finds that the evidence does not support a finding of a compensable rating under DC 5003.  

The scope of DC 5284 broadly considers other foot injuries, and the Board finds it contemplates the Veteran's residuals including mild osteoarthritis of the dorsal mid foot and tenderness between the second and third right toes.  The Board also finds that assignment of an additional rating under a separate DC would constitute pyramiding this case.  After reviewing the totality of the evidence, the Board finds that the preponderance of evidence supports a finding that the Veteran's residuals of his right foot injury are "moderate."  In making this finding, the Board gives great probative weight to the opinion of the April 2016 VA examiner and the generally mild functional findings and observations in both the VA examinations and treatment records. 

Here, the Board notes the Veteran's report of pain including pain with driving and prolonged standing.  The Board considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  However, even taking pain into consideration, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met.  

The Board notes that while there has been some variation in the severity of the right foot symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal.  For example, a May 2008 examination of the Veteran's right foot revealed mild tenderness and mild swelling over the top of the right foot.  While the Veteran indicated he had occasional sharp shooting pains, he denied incapacitating flare-ups.  He ambulated with a steady gait.  The Board finds that these findings are consistent with the treatment records, which frequently describe the Veteran's relevant symptoms as mild to moderate rather than moderately severe or severe.  Therefore, the Board finds that "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.

Thus, the Board finds the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion supporting a finding that the disability picture more nearly approximates a moderately severe foot injury and a higher disability rating for the any part of the rating period on appeal. 

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for the Veteran's service-connected residuals of a right foot injury for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. 

In this case, the Veteran is retired, worked part-time during the appeal period, and has not alleged that his service-connected disabilities prevent him from working.  See, e.g., April 2016 Physical Medicine Rehab Treatment Plan Note from Tuskegee VAMC.  The only impacts on occupational functioning that the April 2016 VA examiner noted were in regard to driving, running, and walking long distances.  The May 2008 VA examiner reported that the Veteran stated that while he was on disability for a back condition at the time, the foot condition did not interfere with any employment or daily activity.  The Board notes that the Veteran is not service-connected for a back disability.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his foot injury, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right foot injury is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


